                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                         1:20-cv-00292-MR

MICHAEL JOSEPH BULLOCK,          )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                    ORDER
                                 )
MICHAEL MARTIN, et al.,          )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint [Doc. 1], filed under 42 U.S.C. § 1983. See 28 U.S.C. §§ 1915(e)

and 1915A. Plaintiff is proceeding in forma pauperis. [Docs. 2, 6].

I.    BACKGROUND

      Pro se Plaintiff Michael Joseph Bullock (“Plaintiff”) is a North Carolina

state inmate currently incarcerated at Avery/Mitchell Correctional Institution

in Spruce Pine, North Carolina. He filed this action on October 9, 2020,

pursuant to 42 U.S.C. § 1983, naming as Defendants Michael Martin,

identified as a booking officer at the Haywood County Sheriff’s Office

(“Sheriff’s Office”), and Larry Earl, identified as a Corporal and booking

officer at the Sheriff’s Office. [Doc. 1].




         Case 1:20-cv-00292-MR Document 8 Filed 12/08/20 Page 1 of 5
      Plaintiff alleges that, on January 2, 2020 at approximately 8:00 a.m.,

he was taken in handcuffs to a cell in the booking area that was unsanitary.

Because Plaintiff did not want to go into the cell, Defendants “slammed

[Plaintiff] against the wall,” causing Plaintiff’s face to hit and bounce off the

wall. Plaintiff’s legs were “took out from under [him],” causing him to fall while

handcuffed. Plaintiff’s eye was “split wide open” and he landed on his “rectal

area.” [Doc. 1 at 5].

      For injuries, Plaintiff claims that his left eye was scarred, “black for a

month,” and occasionally blurry and that he has scars on his wrists from the

handcuffs. [Id.].

      For relief, Plaintiff seeks compensatory and punitive damages. [Id.].

II.   STANDARD OF REVIEW

      Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “frivolous or malicious [or] fails to state a claim on which

relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, under § 1915A

the Court must conduct an initial review and identify and dismiss the

complaint, or any portion of the complaint, if it is frivolous, malicious, or fails

to state a claim upon which relief may be granted; or seeks monetary relief

from a defendant who is immune to such relief.


                                         2

         Case 1:20-cv-00292-MR Document 8 Filed 12/08/20 Page 2 of 5
       In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).   However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION
       “To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the

violation of a right secured by the Constitution or laws of the United States

and must show that the deprivation of that right was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

       The Fourteenth Amendment “protects a pretrial detainee from the use

of excessive force that amounts to punishment.” Graham v. Connor, 490

U.S. 386, 395 n.10 (1989). To state an excessive force claim, a pretrial

detainee must show only that the force “purposely or knowingly used against

him was objectively unreasonable.” Kingsley v. Hendrickson, 576 U.S. 389

(2015). The standard for assessing a pretrial detainee’s excessive force


                                        3

          Case 1:20-cv-00292-MR Document 8 Filed 12/08/20 Page 3 of 5
claim is “solely an objective one.” Id. In determining whether the force was

objectively unreasonable, a court considers the evidence “from the

perspective of a reasonable officer on the scene, including what the officer

knew at the time, not with the 20/20 vision of hindsight.” Id. (citing Graham,

490 U.S. at 396).

      Taking Plaintiff’s allegations as true for the purposes of this initial

review and drawing all reasonable inferences in his favor, Plaintiff states a

Fourteenth Amendment claim against Defendants.

IV.   CONCLUSION

      For the foregoing reasons, the Court concludes that the Plaintiff’s

Complaint against Defendants for violation of Plaintiff’s Fourteenth

Amendment rights survives initial review.

                                   ORDER

      The Clerk of Court is instructed to mail two (2) blank summonses to

Plaintiff to fill out and identify Defendants Michael Martin and Larry Earl for

service of process, and then return the summonses to the Court. Plaintiff is

required to provide the necessary information for the U.S. Marshal to

effectuate service on Defendants. As the Court receives the summonses

from Plaintiff, the Clerk shall direct the U.S. Marshal to effectuate service

upon Defendants.


                                      4

        Case 1:20-cv-00292-MR Document 8 Filed 12/08/20 Page 4 of 5
IT IS SO ORDERED.
                            Signed: December 7, 2020




                               5

  Case 1:20-cv-00292-MR Document 8 Filed 12/08/20 Page 5 of 5
